TimliN, J.
It is quite probable tbat a cburcb would not be considered a public building witbin tbe present popular acceptation of tbe words. How tbe words “public buildings” were used and understood sixty-five years ago witb reference to churches generally or by tbe makers of tbat plat is not so clear. Tbe words “public square,” together witb tbe omission of boundary lines, clearly indicate a dedication to tbe public, but tbe words “reserved for public buildings” are not so clear of meaning. They could be understood to mean *225tRat tRe owners reserved tRis tract in question inclosed Ry lines to tRemselves to Re Ry them conveyed only as a site for puRlic Ruildings, altRougR tRat is not tRe ordinary meaning. So a cRurcR could Rave Reen considered a puRlic Ruilding Re-cause of its qtiasi-puRlic cRaracter,. altRougR tRat is not now' tRe ordinary meaning of tRe word. As Rearing upon tRe interpretation of tRis plat we must consider tRat tRe owners of tRe land, seven years after making tRe plat and fifty-five years Refore tRis suit commenced, undertook to convey tRe soutR Ralf of tRe tract to tRe trustees of tRe Eirst Baptist CRurcR of Mayville and made tRat deed a puRlic record at tRe time. We must consider tRe different conveyances following tRis and Rased upon it made and recorded during these fifty-five years, tRe several proceedings in court aRove noted, and tRe apparent acquiescence of tRe puRlic for sucR lengtR of time in tRe claim to and occupation of the lot in question Ry the defendant and its grantors. SucR lengtR of time and such acts and acquiescence are potent in the law to work even greater changes than a particular construction of a somewhat ambiguous written instrument. Tempus enim modus tol-lendi obligaíiones et actiones. Peloubet’s Legal Maxims, citing Eleta, 4, 5, 12.
We must hold that such construction was placed upon the plat in question that the defendant acquired the same interest in and to the south Ralf of the lot or tract, designated as reserved for puRlic Ruildings, as if it and its predecessors in title were in occupancy thereof holding such title as would inure to the owner or proprietor of a public building; that under the circumstances and under the construction so given to the plat and grants mentioned a cRurcR is a puRlic Ruilding in this instance, although not now generally so considered. Acts of the donor and acquiescence of the donee long continued are indicative of the intention of the donor with reference to a plat. Pott v. School Directors, 42 Pa. St. 132. The same is true of a deed. Janesville C. Mills v. Ford, 82 *226Wis. 416, 430, 52 N. W. 764, and cases cited; Livingston v. Ten Broeck, 16 Johns. 14, 8 Ana. Dec. 297. A church was thought to be a public building in Comm. ex rel. Att’y Gen. v. Beaver Borough, 171 Pa. St. 542, 33 Atl. 112, and church purposes public in Hannibal v. Draper, 15 Mo. 634.
' In view of the guasi-public character of churches generally and in consideration of the facts in this case as recited in the statement of facts, including the long acquiescence of the public in the use of this lot for such purposes, such use cannot be .strictly limited to the bare maintenance of a place of worship thereon. A ¡rablic building site must include all such adjuncts or accessories as are usual, necessary, and convenient in connection with the use of the property for public purposes. This would, in case of a church, ordinarily include cloak rooms, school or recitation halls and buildings, and a majority of this court, not however including the writer, consider that it would include a pastoral residence or parsonage.
It follows that the judgment appealed from should be reversed, and the cause remanded with directions to dismiss the complaint.
By the Court. — It is so ordered.